28 F.3d 1210
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Oscar Milton MCCARY, SR., Plaintiff Appellant,v.John E. DEHARDIT, Circuit Court Judge of Gloucester County;Judge Barford, General District Court Judge of GloucesterCounty;  Ruben Emerson, Sheriff of Gloucester County PoliceDepartment;  WILLIAM Shaw, III, Commonwealth Attorney ofGloucester County, Virginia;  David Hudgins, Police Officer;John Sims, Court Appointed Attorney;  Sherry Hypes, PrivateCitizen;  Gwendolyn Emory, Private Citizen, Defendants Appellees.
No. 94-6199.
United States Court of Appeals, Fourth Circuit.
July 19, 1994.Submitted June 23, 1994.Decided July 19, 1994.

Before MURNAGHAN and WILKINS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Oscar Milton McCary appeals the district court's order dismissing his action pursuant to 42 U.S.C. Secs. 1983, 1985(3), 1986 (1988) as frivolous pursuant to 28 U.S.C. Sec. 1915(d) (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  McCary v. DeHardit, No. CA-94-74 (E.D. Va.  Jan. 21, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED